DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final rejection on the merits of this application. Claims 1-14 are rejected and currently pending, as discussed below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "dynamic map estimation component" and "route planner" in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed above, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites functions that have no limits and cover every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. The terms “dynamic map estimation component” and “route planner” lack sufficient structure to support Claim 14 in the specification. The generic computer hardware given in Page 4, Lines 23-26 provides insufficient structure to support the claims.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vehicle" in line 2. To avoid this rejection, it is recommended that the limitation is changed to “a vehicle”.
Claims 1, 13, and 14 recites the limitation “location” in the step “determining a velocity field”. To avoid this rejection, it is recommended that the limitation is changed to “locations”.
Claim 5 recites the limitation “the clusters” in line 2. To avoid this rejection, it is recommended that the applicant clarify if these clusters are the result of clustering the density as disclosed in Claim 4.
Claim 14 recites the limitations “the environment” in lines 2-3 and “the destination location” in the last line. To avoid this rejection, it is recommended that the limitations are changed to “an environment” and “a destination location”.
There is insufficient antecedent basis for these limitations in the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-14 rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.

Regarding Independent Claim 1:
Step 1: Claim 1 is a method claim that includes the steps of “acquiring sensor data…”, “determining a density…”, “determining a velocity field…”, “determining a risk map…”, and “determining a path…” Thus, the claim is directed to a process.
Step 2A Prong 1: Claim 1 recites the steps of “determining”, “determining”, “determining”, and “determining”. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claim recites the additional step of “acquiring”, which constitutes insignificant extra-solution activity as it is no more than mere necessary data gathering and does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere necessary data gathering, the same analysis applies in Step 2B as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 3-12:
Step 1: Claims 3-12 depend on Claim 1 and includes the additional steps of “clustering the density…” (Claim 4), “determining a velocity…” (Claim 5), “using a location…” (Claim 6), “determining a density flow…” (Claim 7), “using an optical flow algorithm…” (Claim 8), “accentuating the density…” (Claim 9), “thresholding the density…” (Claim 10), and “using a static map…” (Claim 11),
Step 2A Prong 1: Claims 3-12 depend on Claim 1 and recite the additional limitations of “clustering”, “determining”, “using”, “determining”, “using”, “accentuating”, “thresholding”, and “using”. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims do not include any additional elements that integrate the abstract idea into a practical application.
Step 2B: Claims 3-12 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2.
The additional limitations recited in Claims 3-12 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 10-15 are not patent eligible.

Regarding Independent Claim 13:
Step 1: Claim 13 is a system claim that includes a controller configured to perform the steps of “acquiring sensor data…”, “determining a density…”, “determining a velocity field…”, “determining a risk map…”, and “determining a path…” Thus, the claim is directed to a process.
Step 2A Prong 1: Claim 13 recites the controller steps of “determining”, “determining”, “determining”, and “determining”. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claim recites the additional step of “acquiring”, which constitutes insignificant extra-solution activity as it is no more than mere necessary data gathering and does not impose any meaningful limits on practicing the abstract idea. Additionally, the claim recites the additional element of a controller. The inclusion of a controller is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere data gathering and instructions to apply the exception using a generic computer component, the same analysis applies in Step 2B as discussed above in Step 2A Prong 2. Therefore, independent Claim 13 is ineligible.


Regarding Independent Claim 14:
Step 1: Claim 14 is a system claim that includes a sensor system, a route planner, and a dynamic map estimation component all configured to perform the steps of “acquiring sensor data…”, “determining a density…”, “determining a velocity field…”, “determining a risk map…”, and “determining a path…” Thus, the claim is directed to a process.
Step 2A Prong 1: Claim 14 recites the controller steps of “determining”, “determining”, “determining”, and “determining”. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claim recites the additional step of “acquiring”, which constitutes insignificant extra-solution activity as it is no more than mere necessary data gathering and does not impose any meaningful limits on practicing the abstract idea. Additionally, the claim recites the additional elements of a sensor system, a dynamic map estimation component, and a route planner. These limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere data gathering and instructions to apply the exception using generic computer components, the same analysis applies in Step 2B as discussed above in Step 2A Prong 2. Therefore, independent Claim 14 is ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170098131 A11, filed 06/03/2015, hereinafter "Shashua", over US 20110106306 A1, filed 05/05/2010, hereinafter "Kim".

Regarding Claim 1, Shashua teaches acquiring sensor data characterizing locations of objects in the environment, ([0119] and figure 5A, step 510, wherein images are acquired from image acquisition unit 120, representing the area around the own vehicle)
at least some of the objects being non-permanent moving objects; ([0119], wherein the objects detected can include other vehicles and pedestrians, which are moving and non-permanent)
determining a density over locations in the environment from the sensor data; ([0154], wherein the density of the distribution of possible focuses of expansion is determined across the pixels from the acquired images)
determining a velocity field over location in the environment from the density and at least one prior density determined from prior sensor data; ([0125], wherein the density calculated from the acquired images is used to derive speed information for each detected object in the area/field surrounding the car, as seen in figure 15A. The velocity information is calculated by comparing the density of one image to the density of a prior image to create an optical flow field, making the acquired images equivalent to a density and a prior density)
determining a risk map for locations in the environment from the density and the velocity field; ([0178] and figures 14A-14B, wherein the calculated density and speed is used to display the environment surrounding the car with potential hazards marked)
and determining a path toward the destination location using the risk map in a route planning procedure. ([0148], wherein the analysis of the acquired images is used to determine navigational responses for the traveling vehicle)
Shashua does not teach a method for vehicle navigation comprising 
planning a route from a current location of the vehicle to a destination location in an environment.
Kim teaches a method for vehicle navigation (figure 16) comprising 
planning a route from a current location of the vehicle to a destination location in an environment. ([0007] and figure 16, wherein a path is planned from a start point to a final position, or goal point)


Regarding Claim 2, Shashua and Kim in combination disclose all of the limitations of Claim 1 as discussed above, and Shashua does not teach causing the vehicle to traverse at least an initial portion of the path.
Kim teaches causing the vehicle to traverse at least an initial portion of the path. ([0064], wherein the robot is driven according to the path plan)
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the object detection system of Shashua to include a method of path planning and travel from an initial destination to a final destination, as taught by Kim. Having a vehicle that can detect objects and potential collisions while traversing a planned route allows for the vehicle to travel the optimal path from an origin to a destination while satisfying the constraints of the navigational responses needed to avoid collisions, as recognized by Kim ([0010]).

Regarding Claim 3, Shashua and Kim in combination disclose all of the limitations of Claim 1 as discussed above, and Shashua additionally teaches wherein the vehicle is an autonomous vehicle. ([0006], wherein the vehicle in Shashua’s disclosure is an autonomous vehicle).

Regarding Claim 4, Shashua and Kim in combination disclose all of the limitations of Claim 1 as discussed above, and Shashua additionally teaches wherein determining the velocity field comprises clustering the density ([0167], wherein the density of the focuses of expansion is clustered)

Regarding Claim 5, Shashua and Kim in combination disclose all of the limitations of Claim 4 as discussed above, and Shashua additionally teaches wherein determining the velocity field further comprises for at least some of the clusters determining a velocity associated with the cluster. ([0167], wherein a common scale magnitude and a common focus of expansion is determined for each cluster, representing the displacement of all of the clustered pixels)

Regarding Claim 6, Shashua and Kim in combination disclose all of the limitations of Claim 5 as discussed above, and Shashua additionally teaches wherein determining a velocity associated with the cluster includes 
using a location of the cluster, and a location of a corresponding cluster determined from the prior density. ([0165]-[0167] and Equations (1) and (2), wherein the (x,y) coordinates for a center of mass of a cluster in the first acquired image and a second acquired image, or a density set and a prior density set, are used to 

Regarding Claim 7, Shashua and Kim in combination disclose all of the limitations of Claim 1 as discussed above, and Shashua additionally teaches wherein determining the velocity field comprises determining a density flow using the density and the prior density. ([0153], wherein two acquired images, or sets of densities, are compared to obtain optical flow information forming an optical flow field, or velocity field)

Regarding Claim 8, Shashua and Kim in combination disclose all of the limitations of Claim 7 as discussed above, and Shashua additionally teaches wherein determining the density flow includes using an optical flow algorithm to determine the density flow. ([0153], wherein the density flow calculated comprises optical flow information and is used to create an optical flow field)

Regarding Claim 9, Shashua and Kim in combination disclose all of the limitations of Claim 1 as discussed above, and Shashua additionally teaches wherein determining a risk map includes accentuating the density in directions associated with movement in the environment ([0178] and figure 14A, wherein the densities and their directions associated with movement are highlighted, resulting in potential collisions with objects being highlighted)

Regarding Claim 10, Shashua and Kim in combination disclose all of the limitations of Claim 1 as discussed above, and Shashua additionally teaches wherein determining a risk map includes thresholding the density ([0154], wherein densities above a predetermined threshold are selected for clustering, to represent objects the vehicle may collide with)

Regarding Claim 11, Shashua and Kim in combination disclose all of the limitations of Claim 1 as discussed above, and Shashua additionally teaches wherein determining the path toward the destination further includes using a static map of the environment ([0118], wherein the navigational response to detected objects is fully or partially based on map data, and [0066], wherein the map data stored is related to static items such as businesses and roads)

Regarding Claim 12, Shashua and Kim in combination disclose all of the limitations of Claim 1 as discussed above, and Shashua does not teach wherein the route planning procedure comprises a random tree planner procedure.
wherein the route planning procedure comprises a random tree planner procedure ([0090] and figure 16, step 370, wherein a rapidly-exploring random tree path is planned)
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the object detection system of Shashua to include a method of random tree path planning from an initial destination to a final destination, as taught by Kim. Having a vehicle that can detect objects and potential collisions while traversing a planned route allows for the vehicle to travel the optimal path from an origin to a destination while satisfying the constraints of the navigational responses needed to avoid collisions, as recognized by Kim ([0010]).

Regarding Claim 13, Shashua teaches a navigation system comprising 
acquiring sensor data characterizing locations of objects in the environment, ([0119] and figure 5A, step 510, wherein images are acquired from image acquisition unit 120, representing the area around the own vehicle)
at least some of the objects being non-permanent moving objects; ([0119], wherein the objects detected can include other vehicles and pedestrians, which are moving and non-permanent)
determining a density over locations in the environment from the sensor data; ([0154], wherein the density of the distribution of possible focuses of expansion is determined across the pixels from the acquired images)
determining a velocity field over location in the environment from the density and at least one prior density determined from prior sensor data; ([0125], wherein the density calculated from the acquired images is used to derive speed information for each detected object in the area/field surrounding the car, as seen in figure 15A. The velocity information is calculated by comparing the density of one image to the density of a prior image to create an optical flow field, making the acquired images equivalent to a density and a prior density)
determining a risk map for locations in the environment from the density and the velocity field; ([0178] and figures 14A-14B, wherein the calculated density and speed is used to display the environment surrounding the car with potential hazards marked)
and determining a path toward the destination location using the risk map in a route planning procedure. ([0148], wherein the analysis of the acquired images is used to determine navigational responses for the traveling vehicle)
Shashua does not teach a controller configured to plan a route from a current location of a vehicle to a destination location in an environment
Kim teaches a controller configured to plan a route from a current location of a vehicle to a destination location in an environment ([0063] and figure 5, path planning generator 210, wherein the path planning generator plans a route from a start location to a goal location)
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the object detection system of Shashua to include a method of path planning 

Regarding Claim 14, Shashua teaches a vehicle navigation system comprising: 
a sensor system for acquiring sensor data characterizing locations of objects in the environment; ([0067] and figure 1, image capture devices 122, 124, and 126, wherein the image capture devices, or sensors, obtain images representing objects in an environment)
a dynamic map estimation component ([0062] and figure 1, processing unit 110)
for determining a density over locations in the environment from the sensor data, ([0154], wherein the density of the distribution of possible focuses of expansion is determined across the pixels from the acquired images)
determining a velocity field over location in the environment from the density and at least one prior density determined from prior sensor data, ([0125], wherein the density calculated from the acquired images is used to derive speed information for each detected object in the area/field surrounding the car, as seen in figure 15A. The velocity information is calculated by comparing the density of one image to the density of a prior image to create an optical flow field, making the acquired images equivalent to a density and a prior density)
and determining a risk map for locations in the environment from the density and the velocity field; ([0178] and figures 14A-14B, wherein the calculated density and speed is used to display the environment surrounding the car with potential hazards marked)
Shashua does not teach  a route planner for determining a path toward the destination location using the risk map, as interpreted under 35 U.S.C. 112(f).
Kim teaches a route planner for determining a path toward the destination location using the risk map, as interpreted under 35 U.S.C. 112(f). ([0090] and figure 16, step 370, wherein a rapidly-exploring random tree path is planned)
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the object detection system of Shashua to include a method of random tree path planning from an initial destination to a final destination, as taught by Kim. Having a vehicle that can detect objects and potential collisions while traversing a planned route allows for the vehicle to travel the optimal path from an origin to a destination while satisfying the constraints of the navigational responses needed to avoid collisions, as recognized by Kim ([0010]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200132477 A1 is directed to a method of route planning based on clustering, or separating sensor data into blocks.
US 20170116783 A1 is directed to the use of an optical flow signal for positioning.
“Scene Reconstruction and Robot Navigation Using Dynamic Fields” is directed to the use of flow algorithms in scene reconstruction for autonomous robot navigation in an unknown environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.M.J./
Examiner, Art Unit 3667 

/RACHID BENDIDI/
Primary Examiner, Art Unit 3667